MEMORANDUM **
Nestor Torres Asuncion, a native and citizen of the Philippines, petitions for review of an order of the Board of Immigration Appeals (“BIA”) denying his motion to remand. We have jurisdiction pursuant 8 U.S.C. § 1252. Reviewing for abuse of discretion, Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003), we deny the petition for review.
The BIA did not abuse its discretion in denying Asuncion’s motion to remand so that he could reapply for cancellation of removal, because Asuncion did not include any evidence in his motion that his new wife, who is a legal permanent resident, would experience “exceptional and extremely unusual hardship” if he was removed to the Philippines, and he therefore failed to make out a prima facie case for relief. See 8 U.S.C. § 1229b(b)(1)(D); Rodriguez v. INS, 841 F.2d 865, 867 (9th Cir.1987) (noting that motion to remand requires showing of prima facie eligibility for relief sought).
The voluntary departure period was stayed, and that stay will expire upon issu*718anee of the mandate. See Destci v. Ashcroft, 365 F.3d 741, 750 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.